Case: 21-40051     Document: 00516037072         Page: 1     Date Filed: 09/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                September 30, 2021
                                  No. 21-40051                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Victor Hernandez-Cuellar,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:16-CR-111-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jose Victor Hernandez-Cuellar, federal prisoner # 26608-078, appeals
   the district court’s denial of his motion for copies of transcripts and other
   court records. He asserts that he needs access to the records and transcripts
   in his case to prepare a 28 U.S.C. § 2255 motion and that his previous


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40051      Document: 00516037072           Page: 2   Date Filed: 09/30/2021




                                     No. 21-40051


   attorneys have denied his requests for copies of his file. Additionally, he
   contends that the district court’s denial of his motion violated his Fifth and
   Fourteenth Amendment rights.
          An indigent defendant has no constitutional right to acquire a copy of
   his transcripts or court records for use in a collateral proceeding. See United
   States v. MacCollum, 426 U.S. 317, 325-26 (1976). However, a movant for a
   writ of habeas corpus is entitled to copies of court records without cost where
   he has been granted leave to proceed in forma pauperis and his federal habeas
   motion is pending before the court. 28 U.S.C. § 2250; see Walker v. United
   States, 424 F.2d 278, 278-79 (5th Cir. 1970). The records will not be
   provided, though, where a movant contends that he needs them to formulate
   a claim or to review for facts that may support a potential habeas petition. See
   United States v. Carvajal, 989 F.2d 170, 170 (5th Cir. 1993).
          When Hernandez-Cuellar moved to furnish the requested records, no
   § 2255 motion or other collateral-review application was pending before the
   district court. While he claims that he was granted leave to file a successive
   § 2255 motion, his motion was, in fact, denied as unnecessary. Because there
   was no live action, the district court had no basis to consider his motion for
   production. See Carvajal, 989 F.2d at 170; Walker, 424 F.2d at 278-79.
          In any event, Hernandez-Cuellar sought production of the requested
   documents precisely for the improper purpose of “fishing” for possible
   claims for relief. See Carvajal, 989 F.2d at 170. Hernandez-Cuellar does not
   identify an error in the district court’s analysis, and while he attempts to
   show a need for production, he merely argues the merits of his substantive
   habeas claims and generally asserts that the documents will prove his claims.
   See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
   Cir. 1987); Hughes v. Johnson, 191 F.3d 607, 612-13 (5th Cir. 1999). As to
   Hernandez-Cuellar’s claims of constitutional violations implicit in the denial




                                          2
Case: 21-40051      Document: 00516037072          Page: 3   Date Filed: 09/30/2021




                                    No. 21-40051


   of his motion, we do not address arguments raised for the first time on appeal.
   See United States v. Cates, 952 F.2d 149, 152 (5th Cir. 1992).
          Accordingly, Hernandez-Cuellar’s appeal is without arguable merit
   and is DISMISSED as frivolous. See Howard v. King, 707 F.2d 215, 220
   (5th Cir. 1983); 5th Cir. R. 42.2. Hernandez-Cuellar is CAUTIONED
   that filing frivolous, repetitive, or otherwise abusive appeals may invite
   sanctions, including dismissal, monetary sanctions, and restrictions on his
   ability to file pleadings in this court and any court subject to this court’s
   jurisdiction.




                                          3